Title: To Benjamin Franklin from David Rittenhouse, 31 December 1780
From: Rittenhouse, David
To: Franklin, Benjamin


Dear Sir
Philadelphia Decmr. 31st. 1780.
Amidst that Hurry of Business and want of Leisure, which is so Generally felt amongst at apresent, I snatch a moment to trouble you with a hasty scrawl. I need not repeat what you are well assured of, that you wou’d make me happy by communicating any discovery, of importance or curiosity, in the Philosophical world, on your side of the water. Such as occur to me in this Country I shall transmit to you as opportunities offer.— On the last of October 1779, in the Evening, a remarkable Meteor (as they are called) was seen here, at Williamsburg, and at many other distant places. It first appeared several degrees above the Horrizon, in the S.W. and descended nearly in a right line Leaving behind it a bright trail of light of a fine Silver Colour, which continued visible about 20 minutes, altho’ but half and hour after Sunset, and then gradually disappeared, after changing from a Strait line to a very crooked one. From the observation made here and at Williamsburg I was enabled to determine its distance with tolerable accuracy, and found it to have fallen about 450 miles from hence, on the Ouasiola Mountains. As these appearances are so little understood there is the more room for conjecture, and if I was to hazard one from My own observations, I would suppose them to be Bodies altogether foreign to this Earth, but meeting with it, in its Annual orbit, are attracted by it, and on entering our Atmosphere take fire and are exploded, something in the manner Steel filings are, on passing thro’ the flame of a Candle.
The Meteor above mentioned, from the best Calculations I could make became visible at the height of about 50 Miles, which is supposed about the height of the atmosphere. And, which is very remarkable, the Velocity of its desent was nearly that which bodies ought to acquire, when falling from very great heights by the force of Gravity. The Circumstance of its falling on an uninhabitable Mountain deserve notice. For tho’ it may have made a most glorious appearance at the distance of a few Miles, yet, from its prodigious Magnitud it must have been very terrible, & perhaps destructive, at the Spot where it fell. In August 1779 a prodigious Stream of water fell from the Clouds on the Summit of the Blue Mountain, of which I have already given you an account. Had this Cataract fallen on the plain wheron Philadelphia Stands, half its its inhabitants would probably been drowned.
It is not necessary for me to mention the very worthy Gentleman, Mr. Laurens, who I hope will deliver you this. His Merits and Character are sufficiently known,

Wishing you all sublunary happiness, even to the age of Mathusalem, I am, Dr. Sir, Your most obedient Humbl Servant
Davd. Rittenhouse
Dr. Franklin.
 
Addressed: To / Benjamin Franklin Esquire, / Minister Plenipotentiary at the Court of Versailles / By favor of Coll. Laurens
